Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 30, 2014

                                          No. 04-14-00856-CV

                                    IN RE Ropal ANDERSON,
                                 Gerald Busch and Hortencia Morales

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       On December 29, 2014, real party in interest Matthew Hileman filed an unopposed
motion for extension of time to file a response to the petition for writ of mandamus. The motion
is GRANTED. A response on behalf of the real party in interest is due by January 8, 2015.


           It is so ORDERED on December 30th, 2014.                           PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2014CI, styled In re Matthew Hileman, pending in the 288th Judicial
District Court, Bexar County, Texas, the Honorable David A. Canales presiding.